J-A27003-20

                                   2021 PA Super 28



    IN RE: PRIVATE COMPLAINT FILED BY                 IN THE SUPERIOR COURT
    LUAY AJAJ                                            OF PENNSYLVANIA




    APPEAL BY: COMMONWEALTH OF
    PENNSYLVANIA

                                                        No. 3421 EDA 2019


                Appeal from the Order Entered October 31, 2019
              In the Court of Common Pleas of Montgomery County
               Criminal Division at Nos: CP-46-MD-0001539-2019,
                            CP-46-MD-0001539-2019


BEFORE: STABILE, J., NICHOLS, J., and COLINS, J.*

OPINION BY STABILE, J.:                           Filed: February 25, 2021

        The Commonwealth appeals from the October 31, 2019 order entered

in the Court of Common Pleas of Montgomery County overturning the

Commonwealth’s disapproval of a private complaint filed by Luay Ajaj (“Ajaj”).

Ajaj filed the private complaint seeking charges against his wife (“Mother”) for

violations of 18 Pa.C.S.A. § 2904(a) (interference with custody of children)

and § 2909(a) (concealment of whereabouts of a child). The Commonwealth

disapproved the complaint, initially citing “evidentiary issues.” However, at

the time of the hearing on the matter, the Commonwealth argued “policy




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A27003-20



considerations.”     The Commonwealth asserts the trial court abused its

discretion by overturning the disapproval. Following review, we affirm.

      While the underlying facts themselves are somewhat complicated, they

are further complicated by the state of world affairs. Essentially, after the

court awarded Ajaj custody of his two children, he filed a private complaint

charging Mother with interfering with their custody and concealing their

whereabouts “by hiding them away in the war-torn country of Iraq contrary

to orders of this court conferring sole legal and physical custody of the children

on Ajaj, issuing bench warrants for [Mother], and directing all agencies of law

enforcement to cooperate in securing the children’s return.”             Trial Court

Opinion 5/8/20, at 1 (some capitalization omitted).

      The   trial   court   provided   the   following   factual   and   procedural

background:

      Ajaj instituted this action in this court on June 26, 2019, by
      petition under [Pa.R.Crim.P.] 506(B)(2), for review of the District
      Attorney’s disapproval of Ajaj’s private criminal complaint. The
      petition, however, was not the beginning of Ajaj’s struggle to
      attain the return of his purloined children, but the last straw in a
      long and tortuous process . . . to bring them home from one of
      the most perilous countries on Earth. . . .

      The current saga began in August 2017, when the mother of the
      two children, then approximately one and four years old, left with
      them and [Ajaj] from the home in West Norriton, Pennsylvania,
      where the family, all United States citizens, had lived since the
      children’s birth, on a trip to Iraq. While there, she and her uncles
      took the children away to an undisclosed location. Ajaj has been
      on an unfailing quest to get them back ever since.

      Following the trail of the somewhat disjointed pro se narrative and
      exhibits of the private criminal complaint attached to Ajaj’s

                                       -2-
J-A27003-20


      petition . . . , this lower court pieces together that to get his
      children back Ajaj first consulted with American authorities in Iraq,
      where his life was being threatened by the mother’s powerful
      uncles and other third parties. Ajaj had a meeting with the office
      of American Citizen Services of the United States Embassy in
      Baghdad, Iraq (where he believed the mother still to be with the
      children) on September 12, 2017.

      Unsuccessful there, he returned home, retained counsel, and
      broadened his outreach stateside to the United States Department
      of State’s passport center, Diplomatic Security Service, and Office
      of Children’s Issues, later repeating his foray to the U.S. Embassy
      in Baghdad in August 2018. Based on these contacts and
      meetings, on September 17, 2018, the Office of Children’s Issues
      opened a case file and, through Soren Andersen, “the Country
      Officer in the Office of Children’s Issues responsible for outgoing
      cases of international parental child abduction to Iraq,” wrote Ajaj
      a letter listing resources to help him in resolving the crisis.

Id. at 2-3 (citations to exhibits and some capitalization omitted).

      The letter from Sorensen to Ajaj outlined options available to Ajaj,

including filing for custody in the United States and seeking recognition of a

custody order in Iraq; filing for custody in Iraq; or consulting with law

enforcement authorities about potential criminal remedies, noting his office

“can assist you with communicating with law enforcement, should you decide

to pursue criminal warrants against your children’s mother.” Id. at 3 (quoting

Sorensen’s September 17, 2018 letter to Ajaj). Sorensen also recommended

filing a missing persons report as a first step to any of the available options

as a means of documenting the children’s retention by Mother. Id.

      While seeking advice from various agencies and entities, on September

27, 2018, Ajaj also filed an emergent petition for custody of the children in

the Family Division of the Montgomery County Court. On October 1, 2018,



                                      -3-
J-A27003-20



that court entered an order deeming the matter an emergency and granting

sole legal and physical custody to Ajaj pending a full hearing upon the

children’s return.   The court scheduled additional proceedings, at which

Mother did not appear, and ultimately issued a bench warrant for Mother’s

arrest and affirmed the award of sole legal and physical custody to Ajaj.

      The trial court summarized various legal proceedings and developments

that occurred between September 2018 and May 2019, id. at 5-13, including

the issuance of an order in the domestic proceedings that directed

Montgomery County law enforcement agencies to cooperate in the capture of

Mother and the return of the minor children. Id. at 13 (citing order dated

5/31/19 and entered 6/3/19).

      On May 31, 2019, Ajaj filed his private criminal complaint with exhibits,

seeking to charge Mother with the offenses noted above, i.e., interference

with custody of children and concealing the whereabouts of children. As this

Court reiterated in In re Hamelly, 200 A.3d 97 (Pa. Super. 2018), “A private

complaint must at the outset set forth a prima facie case of criminal conduct.”

Id. at 101 (quoting In re Ullman, 995 A.2d 1297, 1213 (Pa. Super. 2010)).

“The district attorney must investigate the allegations of a properly drafted

complaint to permit a proper decision on whether to approve or disapprove

the complaint.” Id. (citing Ullman, 995 A.2d at 1213).




                                     -4-
J-A27003-20



       On June 19, 2019, the District Attorney’s Office issued its disapproval of

the complaint, citing “evidentiary issues.”1     Because the disapproval was

based on evidentiary issues, on June 26, 2019. Ajaj filed a petition for de novo

review of the disapproval. The court scheduled a July 23, 2019 hearing on

the petition.2

       On the day of the hearing, the District Attorney’s Office (hereinafter

referred to as “the Commonwealth”) filed an answer to the petition in which it

asserted for the first time that the complaint was properly disapproved, not

only for evidentiary issues, but also for policy considerations.             The

Commonwealth then argued policy considerations at the hearing.3           Those

____________________________________________


1 The private Criminal Complaint at issue is a two-page form complaint to
which Ajaj appended documentation in support of his claims. At the bottom
of the second page, the District Attorney checks a box indicating the complaint
is either approved or disapproved. In the event of disapproval, the reason is
to be identified. In the instant case, the form reflects that the complaint was
“disapproved because ‘evidentiary issues.’” See Private Criminal Complaint
at 2.

2 As will be discussed infra, when a private criminal complaint is disapproved
for legal reasons, such as “evidentiary issues,” the trial court’s review of that
disapproval is de novo. However, when a complaint is disapproved for policy
reasons, or a combination of policy and legal reasons, the trial court reviews
the disapproval for abuse of discretion. In re Miles, 170 A.3d 530, 534-35
(Pa. Super. 2017). See also In re Wilson, 879 A.2d 199, 214-15 (Pa. Super.
2005) (en banc).

3 While we expect that the court and Ajaj’s counsel had the benefit of the
Commonwealth’s answer at the time of the hearing, we note that the
transcript reflects the hearing began at 10:45 a.m. on July 23, 2019 and
concluded at 11:10 a.m., while the Commonwealth’s answer was not filed with
the Clerk of Courts until 12:09 p.m. that day.



                                           -5-
J-A27003-20



policy considerations included the Commonwealth’s policy of not approving

private complaints alleging a felony, the Commonwealth’s use of caution in

criminalizing actions of parents involved in custody disputes, and the

availability   of   alternative    civil    as   well   as   federal   remedies.   See

Commonwealth’s Response to Motion Seeking Review and Approval of Private

Criminal Complaint (“Commonwealth’s Response to Motion”), 7/23/19, at

¶ 1(a)-(c); see also Notes of Testimony, 7/23/19, at 9-15.4

       The trial court took the matter under advisement and issued an order

granting Ajaj’s petition and reversing the disapproval of his private complaint.

Trial Court Order, 10/31/19.               This timely appeal followed.       Both the

Commonwealth and the trial court complied with Pa.R.A.P. 1925.

       The Commonwealth asks this Court to consider one issue:

       1. Did the lower court err and abuse its discretion by overturning
          the Commonwealth’s disapproval of a private criminal
          complaint, where the Commonwealth acted in good faith and
          the private criminal complainant did not meet his burden to
          show that the Commonwealth’s disapproval was an abuse of
          discretion?


Appellant’s Brief at 5.



____________________________________________


4 The Commonwealth’s Response to Motion also outlined two evidentiary
issues, i.e., insufficient probable cause to establish that Mother, rather than
her uncles, committed a crime, and the lack of resources to investigate the
merits of the complaint. Commonwealth’s Response to Motion, 7/23/19, at
¶ 1(d)-(e).



                                             -6-
J-A27003-20



      We begin by setting forth the applicable standard of our review. As this

Court explained in In re Miles, 170 A.3d 530 (Pa. Super. 2017), the trial

court undertakes a de novo review when a district attorney disapproves a

private criminal complaint solely on the basis of legal conclusions. Id. at 534.

“Thereafter, the appellate court will review the trial court’s decision for an

error of law. As with all questions of law, the appellate standard of review is

de novo and the appellate scope of review is plenary.” Id. (citations omitted).

By contrast, when reviewing a disapproval that is based “on wholly policy

considerations, or on a hybrid of legal and policy considerations, the trial

court’s standard of review of the district attorney’s decision is abuse of

discretion.” Id. at 535. In that instance, “the appellate court will review the

trial court’s decision for an abuse of discretion, in keeping with settled

principles of appellate review of discretionary matters.” Wilson, 879 A.2d at

215 (citations omitted).    “An abuse of discretion is not merely an error

of judgment, but if in reaching a conclusion the law is overridden or misapplied

or the judgment exercised is manifestly unreasonable, or the result of

partiality, prejudice, bias, or ill will, as shown by the evidence or the record,

discretion is abused.” Id. (citations omitted). See also Commonwealth v.

Brown (“Brown II”), 708 A.2d 81, 84 (Pa. 1998) (“a trial court should not

interfere with a prosecutor’s policy-based decision to disapprove a private

complaint absent a showing of bad faith, fraud, or unconstitutionality”).

      Here, the trial court recognized the competing standards of review to be

employed by the trial court, depending on whether the disapproval was based

                                      -7-
J-A27003-20



on legal reasons or on policy reasons (or a hybrid of both). Recognizing that

the Commonwealth waited until the day of the hearing to raise policy

considerations—more than a month after disapproving the complaint for

evidentiary reasons, the court remarked:

      For the Commonwealth thus to have changed its tune at the last
      minute put Ajaj at a disadvantage by leading him to believe he
      would be entitled to de novo review of the Commonwealth’s
      decision, and to come to the hearing prepared to testify to rebut
      any evidentiary concerns, only to find that the Commonwealth was
      now bringing in unanticipated issues of policy not only to heighten
      the standard of the court’s review to one of abuse of prosecutorial
      discretion, but to deny the relevance of an evidentiary hearing
      altogether.

Trial Court Opinion, 5/11/20, at 20.         The court suggested that the

prosecution’s failure to raise any policy considerations prior to the date of

Ajaj’s hearing “casts doubt on their genuineness.”      Id. at 21.     “However,

whether   the   Commonwealth’s     not   raising   ‘policy   issues’   in   initially

disapproving the complaint . . . waived any such issues for purposes of appeal

is for the honorable Superior Court to determine.” Id.

      The court then conducted a de novo review of the evidentiary issues

raised by the prosecution in the Commonwealth’s Response to Motion and its

Rule 1925(b) statement.    As framed in the Commonwealth’s Rule 1925(b)

statement, there were

      evidentiary concerns because the conduct outlined in the
      complaint focuses on the conduct of the mother’s uncles and does
      not provide sufficient evidence of mother’s knowledge and intent,
      and evidentiary concerns because there is no evidence to
      overcome affirmative defenses that the mother was taking action
      necessary to preserve the child from danger or that she was not

                                     -8-
J-A27003-20


      fleeing domestic violence or child abuse, or that mother had no
      legal privilege to custody of the children especially because there
      are currently custody proceedings going on in Iraq; and []
      investigative and evidentiary concerns because, with the
      exception of [] Ajaj, all possible witnesses, court documents, and
      other information is in Iraq, and local law enforcement does not
      have the resources to conduct a thorough investigation to resolve
      the above concerns.

Rule 1925(b) Statement at ¶ 1(2)-(3).

      The trial court dismissed the Commonwealth’s “evidentiary issues”

relating to custody, noting that Ajaj was the best source of evidence

concerning Mother’s conduct. As for Mother’s actions in possibly preserving

the children from danger or fleeing domestic or child abuse, any such issues

could have been raised before the court in the custody proceedings. Despite

Mother’s assurances she would return to Montgomery County with the

children, she never did so.     Ultimately, the judge handling the custody

proceedings not only awarded sole legal and physical custody to Ajaj—

grounding her ruling firmly in the “best interests of the children”—but also

issued bench warrants for Mother and directed law enforcement to cooperate

in securing the children’s return. See Trial Court Opinion, 5/8/20, at 21-24.

Having reviewed the evidentiary concerns relating to custody, the trial court

concluded that Ajaj’s complaint made out a prima facie case that Mother

concealed the whereabouts of the children in violation of 18 Pa.C.S.A.

§ 2909(a). The trial court’s analysis and conclusion apply equally to a finding

that the complaint made out a prima facie case of interference with the

custody of the children in violation of 18 Pa.C.S.A. § 2904(a).       “For the



                                     -9-
J-A27003-20



Commonwealth to put forward the possibility of evidence of abuse as grounds

for refusing prosecution in these circumstances is an affront to the court that

found no such credible evidence after counselled proceedings at which

[Mother] had several opportunities, indeed was compelled by the court, to

appear and testify.” Id. at 24-25 (some capitalization omitted).

      With respect to witnesses and documents being in Iraq, the trial court

similarly dismissed those concerns.      The court noted that Mother failed to

comply with the directive in the custody proceedings to provide documents

relating to any parallel proceedings in Iraq. Further, the court rejected the

Commonwealth’s contention that it lacked resources to investigate evidentiary

matters, noting that federal authorities

      were “blinking red” with signals to the [Commonwealth] to file
      charges and have a warrant issued so that the federal government
      would have the requisite basis upon which to pursue the matter
      and assist the [Commonwealth] with the only means possible of
      securing capture of [Mother] and, hopefully by extension, rescue
      the children.

Id. at 26. The court noted the Commonwealth’s awareness of the FBI and

State Department’s indications to Ajaj that “he would have little chance of

getting their best efforts to secure the capture of the mother and the return

of the children” if charges were not filed and a warrant issued. Id.

      Based on its de novo review of the disapproval based on evidentiary

issues, the trial court found the Commonwealth’s claims lacked merit. Having

undertaken a plenary review of that decision, we find no error of law in the

trial court’s ruling. Therefore, we shall not disturb it.


                                      - 10 -
J-A27003-20



      As reflected above, the Commonwealth first raised policy considerations

at the time of the July 23, 2019 hearing on the disapproval, after listing only

“evidentiary issues” as the basis for its disapproval on the complaint form on

June 19, 2019. The trial court declined to find waiver, leaving that decision

to this Court, and proceeded to review and reject the Commonwealth’s policy

claims under an abuse of discretion standard. While we might be inclined to

find the Commonwealth limited its basis for disapproval when it noted only

evidentiary issues in its disapproval, our review of the trial court’s disposition

under an abuse of discretion standard would not yield a different result.

      As this Court explained in Commonwealth v. Brown (“Brown I”), 669

A.2d 984 (Pa. Super. 1995) (en banc), aff’d by an equally divided court,

Brown II, 708 A.2d 81 (Pa. 1998):

      When an appeal is brought from a common pleas court’s decision
      regarding the approval or disapproval of a private criminal
      complaint, an appellate court is limited to ascertaining the
      propriety of the trial court’s actions. Thus, our review is limited
      to determining whether the trial court abused its discretion or
      committed an error of law.

Brown I at 990 (emphasis in original).

      In its Rule 1925(a) opinion, the trial court addressed each of the policy

considerations asserted in the Commonwealth’s Response to Motion. First, it

considered the Commonwealth’s contention that it did not approve private

complaints alleging a felony. After suggesting that such a policy could have

been easily stated when it first disapproved the complaint, the court noted

that the Commonwealth did not present any evidence of such guidance to its


                                     - 11 -
J-A27003-20



prosecuting attorneys. Trial Court Opinion, 5/8/20, at 27. Moreover, such a

policy struck the court “as an especially bad one. It wipes from the books for

consideration in the private-complaint setting the most serious of classic

crimes spelled out in the Crimes Code,” including third-degree murder,

kidnapping, forcible rape, and the crimes charged in the instant case:

interference with custody of children and concealment of the whereabouts of

a child. Id.

      The trial court next considered the policy assertion that caution should

be exercised in criminalizing actions of estranged parents involved in a custody

dispute.   While acknowledging such a policy might be laudable when one

parent is attempting to tilt the playing field in what should be strictly a

domestic-relations rather than criminal case, “that is not what happened

here.” Id. at 28. Instead, despite the best efforts of the judge in the custody

case to apply civil remedies, the judge nevertheless was compelled to call

upon law enforcement agencies to cooperate in Mother’s capture and the

return of the minor children. Id. The extraordinary circumstances of this case

“should not be overcome by the [Commonwealth’s] ordinary reluctance to

intervene in civil suits.” Id. at 29.

      The court next considered the Commonwealth’s argument that civil

remedies were available to Ajaj. While recognizing that the existence of civil

remedies can serve as a legitimate policy reason for disapproving a complaint,

“here that policy reason does not apply.”             Id. (citing, inter alia,




                                        - 12 -
J-A27003-20



Commonwealth v. Cooper, 710 A.2d 76, 81 (Pa. Super. 1998)). As the

court explained:

       Essentially this court through its orders was acknowledging that
       the civil remedies Ajaj had pursued to the hilt and been granted
       would still be inadequate, and that [Mother’s] criminal actions in
       defiance of the court’s orders required the intervention of all the
       organs of criminal law enforcement to have any force and effect.

Id. (some capitalization omitted).5

       In Brown I, the trial court rejected the policy considerations asserted

by the Commonwealth as its basis for disapproving the private criminal

complaint, noting the Commonwealth’s “vague claim of ‘policy’ [was]

unsupported by reference to a specific policy that requires the disapproval of

this private complaint.” Id. at 992. This Court concluded that the trial court

did   not   abuse    its   “narrowly    limited    discretion”   when   it   found   the

Commonwealth “failed to advance sufficient policy reasons in support of the

disapproval of the private criminal complaint.” Id. Similarly, in the present

case, while the Commonwealth offered three “policy considerations” for

disapproving Ajaj’s complaint, the trial court found the Commonwealth failed

to advance sufficient policy reasons for any of the three “policies.” In Brown

II, an equally divided Supreme Court affirmed this Court’s en banc decision,

which affirmed the trial court’s reversal of the Commonwealth’s disapproval

of the private complaint, noting:

____________________________________________


5 Although the Commonwealth did not mention the availability of civil remedies
in its Rule 1925(b) statement, the trial court elected to address it because it
was raised in the Commonwealth’s Response to Motion.

                                          - 13 -
J-A27003-20


        In sum, we are unable to conclude that the Attorney General’s
        decision not to prosecute . . . was in furtherance of any valid policy
        of this Commonwealth. While the discretionary decisions of a
        prosecutor must be given due deference, it is clear that the
        Attorney General’s position in this case represents a “deviation
        from moral rectitude [and] sound thinking,” and is simply not
        tenable. Thus, we are compelled to conclude that the Attorney
        General acted in bad faith in disapproving [the] complaint.

Brown II, 708 A.2d at 86.6

        In the instant case, not only did the Commonwealth raise policy

considerations in an untimely manner, but also it raised policy considerations

that deviate from moral rectitude and sound thinking under the facts as

developed in the custody proceedings and as summarized in Ajaj’s complaint

and exhibits. Therefore, we find the trial court did not abuse its discretion

when it found the Commonwealth failed to advance sufficient policy reasons

to support disapproval of the complaint. As explained above, we also find that

the trial court did not commit error of law in rejecting the Commonwealth’s

disapproval based on evidentiary issues. Therefore, we affirm the trial court’s

order directing the Commonwealth to accept and transmit the complaint for

prosecution in accordance with Pa.R.Crim.P. 506(B)(1).


____________________________________________


6   In Brown II, the Court noted:

        The term “bad faith” has been defined as “not simply bad
        judgment or negligence, but rather it implies the conscious doing
        of a wrong because of . . . moral obliquity . . ..” Black’s Law
        Dictionary 139 (6th ed.1990). “Obliquity” involves a “deviation
        from moral rectitude or sound thinking.” Merriam–Webster’s
        Collegiate Dictionary 802 (10th ed.1996).

Brown II, 708 A.2d at 85.

                                          - 14 -
J-A27003-20



      Order affirmed. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/21




                                  - 15 -